Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 7, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  147515 & (64)(65)                                                                                         Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  _________________________________________
                                                                     SC: 147515
  In re COH, ERH, JRG, KBH, Minors.                                  COA: 309161
                                                                     Muskegon CC Family Division:
                                                                     08-036989-NA

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The motion for stay is GRANTED. Implementation of the June 25, 2013 judgment of the
  Court of Appeals and the August 6, 2013 order of the Muskegon Circuit Court is
  STAYED, and the children are to be returned to their foster family placement, pending
  completion of this appeal or further order of this Court. The application for leave to
  appeal the June 25, 2013 judgment of the Court of Appeals remains pending.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            August 7, 2013
         s0807
                                                                                Clerk